337 So. 2d 362 (1976)
In re Brenda Turner DAVIS
v.
Tom W. TURNER et al.
Ex parte Brenda Turner Davis.
SC 2022.
Supreme Court of Alabama.
September 24, 1976.
Ronnie E. Keahey, Grove Hill, for petitioner.
No appearance for respondent.
EMBRY, Justice.
WRIT DENIED.
HEFLIN, C. J., and BLOODWORTH, MADDOX, FAULKNER, SHORES and BEATTY, JJ., concur.
JONES, J., concurs specially.
ALMON, J., dissents.
JONES, Justice (concurring specially):
I am in complete agreement with the holding of the Court of Civil Appeals, Ala. Civ.App., 337 So. 2d 355; therefore, I agree to deny the writ. I disagree, however, with the final ground given by that Court for denying the natural mother's revocation of consent for adoption of her child: "... that the child's best interest lies with the Turners." The child's best interest, as a matter of law, lies with its mother absent a finding that the mother is unfit to have custody of her child. Chandler v. Whatley, 238 Ala. 206, 189 So. 751 (1939).